DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement 
The information disclosure statements (IDS) submitted on 07/02/2020 was filed after the mailing date of the application on 07/02/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Claims 1-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Group I: “a protective covering for skin”, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/19/2022.
Applicant’s election without traverse of Group II: claim 19, in the reply filed on 04/19/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being as being anticipated by GAMBLE (US-20070269496-A1), hereafter Gamble. 

Regarding claim 19, Gamble discloses “A method for protecting skin against UV exposure” ([0071]). Also, Gamble teaches “removing a plurality of protective coverings from a package, since Gamble discloses a kit comprising a plurality of patches of varying shapes and sizes ([0076]). Therefore, it is implicit in Gamble’s disclosure the step of removing a plurality of protective coverings from a package, since over time, a plurality would be removed, either to cover a plurality of moles, or to find the correct size, or to use on multiple instances. Gamble teaches “removing a temporary layer from an adhesive layer of the protective covering, exposing the adhesive layer”, since Gamble discloses that the adhesive layer is provided with a releasable protective layer, which is removed only when the patch is to be applied to the skin ([0055]). Therefore, it is implicit in Gamble’s disclosure that a temporary layer has to be removed from the adhesive layer of the protective covering, prior the application of the skin cover.  Gamble discloses “adhering the protective covering to an area of skin to be exposed to UV light ([0073]). Additionally, Gamble discloses “removing the protective covering from the skin after completion of UV light exposure”, since Gamble discloses a removable protective skin cover ([0053]).






Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Reference (US-5847404-A), hereafter Grady. 
Grady teaches a UV reflective coating layer (Col 4, lines 20-24).  
Reference (KR-20100011718-U), hereafter KR2010.
KR2010 teaches ““A protective covering for skin” (Figure 2, member 1). Also, KR201000 teaches “a UV protective member having main body portion (10) and at least one elongated appendage shaped portion (20) extending from the main body portion; and an adhesive layer disposed on the UV protective layer, the adhesive layer configured to adhere to human skin” (Figure 2, member 10, 20 and 30, pages 2-3, lines 69-99).
KR-200476820-Y1
KR2004 teaches “wherein each elongated appendage (13) includes one or more perforations (20) configured to allow tearing, trimming, and/or cutting at the perforations to change a length of each elongated appendage to match each finger of a wearer to cover only skin up to a nail” (Figure 2, members 13 and 20, page 4). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUIS RUIZ whose telephone number is (571)272-7140. The examiner can normally be reached on M-F 8 Am - 5 PM (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cris Rodriguez can be reached on (571) 272-4964.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/Luis Ruiz/
Patent Examiner
Art Unit 3772
/EDWARD MORAN/Primary Examiner, Art Unit 3772